Citation Nr: 0600687	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03 13-926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California

THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary Suffoletta, Counsel


INTRODUCTION

The veteran had active service from July 1978 to July 1982.

This appeal arises from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles California.

In August 2004, the veteran testified before the undersigned 
at a hearing at the RO.  

The Board of Veterans' Appeals (Board) remanded the claim in 
February 2005.


FINDINGS OF FACT

There is no competent evidence linking current hepatitis C to 
service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was informed of the evidence needed to 
substantiate his claim by discussions contained in the rating 
decision, statement of the case, the Board remand, and in 
October 2001 and March 2005 letters from the RO and VA's 
Appeals Management Center.  At the August 2004 hearing, he 
was advised to obtain a statement from a physician linking 
hepatitis C to service.  He was thereby informed of the 
evidence needed to substantiate the claim.

The October 2001 and March 2005 letters told the veteran what 
evidence he was responsible for obtaining and what evidence 
VA would undertake to obtain.  The March 2005 letter told him 
to provide any evidence or information he might have that 
pertained to the appeal.

Much of this notice was provided after the initial denial.  
In Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that VCAA required notice should generally be 
provided prior to the initial denial.  The Court has since 
held that delayed notice is generally not prejudicial to a 
claimant.  Mayfield v Nicholson, 19 Vet. App. 103 (2005).

There has been no allegation or evidence of prejudice from 
the delayed notice in this case.  If the veteran had 
submitted additional evidence substantiating his claim, he 
would have received the same benefit as if he submitted the 
evidence prior to initial adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

VA has complied with the VCAA's duties to assist the veteran 
with the development of his claim.  It has obtained all 
adequately identified treatment records.  The veteran had 
testified that a physician told him in 1985 that he had 
elevated liver enzymes.  The Board remand invited him to 
identify the physician, but the veteran responded that he was 
unable to do so.

Factual Background

Service medical records contain no complaints, findings, or 
diagnosis of 
hepatitis C.  While stationed at the Torrejon Air Base in 
Spain, the veteran was hospitalized and underwent oral 
surgery for the removal of four impacted teeth (Nos. 1, 16, 
17, and 32) in December 1980.  Records show that the veteran 
was admitted on December 10 and discharged to duty on 
December 12.

A May 1994 consultation report by Paul Martin, M.D., reveals 
that the veteran first tested positive for the hepatitis C 
antibody in 1994, after being rejected as a blood donor.  A 
liver biopsy then showed features of a mild chronic active 
hepatitis.  The veteran reported no previous history of 
hepatitis.  His most recent blood transfusion prior to 
earlier this year had been about ten years earlier, at which 
time the blood bank had not screened for hepatitis C.  

Dr. Martin indicated that the veteran had no obvious 
parenteral risk factors for hepatitis C in that he had never 
been transfused, and had no history of intravenous drug 
abuse.  His spouse also tested negative for hepatitis C 
antibodies.  The veteran's past medical history includes 
wisdom tooth extraction in a military hospital in Spain 
during service, and the removal of a fatty tumor from his 
back a few years ago.  The veteran had a neck hematoma in a 
motor vehicle accident as a young child, but does not recall 
being transfused at that time.  On the basis of no obvious 
exposures, Dr. Martin opined that the veteran may have a 
sporadic case of hepatitis C.

A VA progress note, dated in July 2001, reflects a genotype 
3, and indicates that the veteran had previous treatment with 
interferon monotherapy in 1994, 1996, and 1999; and that a 
combination therapy was attempted in 2001.  The physician 
noted that the veteran's hepatitis C, as reported by the 
veteran, was suspected to be contracted from Spain in dental 
work when the veteran was stationed there.

In an April 2003 statement, the veteran indicated that he had 
a lot of bleeding and had to get stitches in his gums when 
his four wisdom teeth were extracted at the Torrejon Air Base 
in Spain.  The wisdom teeth were compacted and had to be 
broken before removal.  The dental assistant at the time was 
a local Spanish civilian.  The veteran also indicated that 
the genome type of his hepatitis C was 3A, which was very 
uncommon in the United States and much more common in Europe.

Also, in the April 2003 statement, the veteran indicated that 
he was inoculated during basic training in 1978 at the 
Lackland Air Force Base in Texas, by means of a high air 
pressure Dermo jet device (vaccination gun).  The veteran 
recalled that he had a bleeding arm, as did the majority of 
his fellow air men.  The veteran indicated that the medic 
went from person to person with the Dermo jet device, with 
little care of possible blood infection.

In addition, the veteran indicated that his ex-wife of seven 
years had tested negative for hepatitis C antibodies, and 
that they had unprotected sex many times.  The veteran also 
admitted to having unprotected sex with others on two 
occasions.

In a June 2004 VA Fast Letter (04-13), the Acting Director of 
Compensation and Pension Services commented that in about 10 
percent of acute hepatitis C cases and in about 30 percent of 
chronic hepatitis C cases, the source was unknown.  These 
infections might have come from blood-contaminated cuts or 
wounds, contaminated medical equipment, or multi-dose vials 
of medications.

During an August 2004 hearing, the veteran testified that he 
never really indulged in alcohol or drugs, and that he never 
used cocaine, intravenous drugs, and had no multiple sex 
partners and never had a tattoo.  The veteran also testified 
that, in 1985 or 1986, a few years after his separation from 
service, he initially was treated by a dermatologist with 
antibiotics for a toenail infection, but that the antibiotics 
were stopped when test results revealed elevated liver 
enzymes.  The veteran has not been able to identify the 
dermatologist, other than noting his location at the time in 
Burbank, California.  These treatment records are not 
available.


Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

The record contains undisputed evidence of current 
disability.  Medical records document the presence of 
hepatitis C since 1994.

The service medical records document in-service dental 
surgery.  The veteran's testimony also provides competent 
evidence of this in-service event.  Accordingly, there is 
competent evidence supporting the occurrence of an inservice 
injury.

There is, however, no competent evidence linking the current 
hepatitis C to the claimed injury in service (or to any other 
disease or injury in service).  As a lay person, the veteran 
is not competent to provide an opinion as to the cause of the 
current hepatitis C.  Grottveit v. Brown, 5 Vet. App. 91,93 
(1993).  His statements and testimony in this regard are, 
therefore, of no probative value.

The veteran's representative argued in his presentation to 
the Board that VA and private treatment records imply that 
there is a relationship between the in-service dental surgery 
and hepatitis C.  He also argued that no other risk factor 
for hepatitis C had been identified.

Dr. Martin's May 1994 treatment note does note the history of 
wisdom tooth extraction in Spain during service, but he also 
noted removal of a fatty tumor from the back "several years 
ago," and a motor vehicle accident in early childhood.  If 
Dr. Martin had considered the wisdom tooth extraction to be a 
"risk factor" for hepatitis C, it is apparent that he 
reported that factor in conjunction with risk factors 
occurring both before and after service.

It is clear that Dr. Martin did not consider the wisdom tooth 
extraction to be a risk factor.  While noting the wisdom 
tooth extraction, tumor extraction, and auto accident; Dr. 
Martin specifically noted that the veteran had no parenteral 
risk factors for hepatitis C, and "no obvious exposure."  
The remainder of the medical records contain no reports of 
risk factors for hepatitis C.

The veteran has also argued that his hepatitis C could not 
have been sexually transmitted, because he had frequent 
unprotected sex with his spouse, and she did not incur 
hepatitis C.  While this may be true, it does not support a 
conclusion that the veteran incurred hepatitis C as the 
result of dental surgery in service.  

He also argues that his strain of hepatitis C was uncommon in 
the United States but common in Europe.  He has not 
introduced any competent evidence to support this assertion.  
Even if true, it does not show that his hepatitis was the 
result of the dental surgery in service, as opposed to 
contact with contaminated blood from a foreign source before 
or after service, or from a rare source of that strain in the 
United States.  Put another way, the veteran is not competent 
to provide an opinion that the strain of his hepatitis C 
supports a finding that it is related to the dental surgery 
in service.

Because there is no competent evidence linking current 
hepatitis C to service, the evidence is against the claim, 
and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for hepatitis C is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


